ORDER

PER CURIAM.
Thomas G. Wolfin, Jr., appeals from a judgment of the circuit court finding him guilty of concealing a prohibited article in a county jail, Sec. 221.111, RSMo 1994. He also appeals from a judgment denying him postconviction relief under Rule 29.15 following an evidentiary hearing. Wolfin argues that the court erred by (1) admitting certain evidence, (2) denying him effective assistance of counsel, (3) not granting a requested continuance, (4) improperly striking a venireper-son for cause, (5) sentencing him to cruel and unusual punishment, and (6) assessing costs against him in his 29.15 action.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court are affirmed in accordance with Rules 84.16(b) and 30.25(b).